               Case 7:20-cr-00596-KMK Document 11 Filed 03/05/21 Page 1 of 1
- -Federal
   - - Defenders
           - - --- -~~4EMOEND0RSEO
                    -                                                                     Southern District
                                                                                   81 Main Street, Suite 300
     OF NEW YORK, INC.                                                             White Plains, N.Y. 10601
                                                                    Tel: (914) 428-7124 Fax: (914) 997-6872


                                                                                              Susanne Brody
     David E. Patton                                                                          Attorney-in-Charge
       Executive Director                                                                        White Plains
     and Attom,ry-in-Chief



                                                        March 5, 2021
     The Honorable Kenneth Karas
     United States District Judge
     Southern District of New York
     300 Quarropas Street
     White Plains, NY 10601


               Re:       U.S. v. Eric Warren
                         20-cr-596

     Dear Honorable Karas:
             I am writing to inform you that Mr. Warren has informed me that he would like his
     initial pre-trial conference to be held in person. 1 I understand that the COVID-19
     pandemic makes scheduling difficult, but if the Court has any availability in March or April
     that would be very much appreciated. In terms of specific dates, I spoke to AUSA Derek
     Wikstrom and the following dates do not work for me or the Government: March 15 th in the
     morning, March 22 nd after 11:00am, March 18t h , March 19th , April 6th after 1:00pm, April 9th
     in the morning, April 16t h in the morning, April 26t h in the morning and April 30th in the
     afternoon. All other dates in March and April are open.


                                                        Respectfully,

                                                        Ts~G
                                                        Benjamin Gold
                                                        Assistant Federal Defender
